Gantt, P. J.
At the November term, 1895, of the criminal court of Greene county, the defendant was indicted for a felonious assault to kill Rebecca Sexton. He was arrested and let to bail. He forfeited his recognizance and was again arrested on March 30, 1896, and at the said March term was duly arraigned and entered his plea of not guilty, and- afterward, on the fourteenth day of April, after a trial before a jury, he was convicted and sentenced to two years’ imprisonment in the penitentiary. Motions for new trial and in arrest were filed and overruled. Leave was given to file a bill of exceptions in ninety days but it was never filed. An appeal was granted to this court. The time for filing the bill of exceptions was extended by the judge of the court from time to time until December 1, 1896. . Not having availed himself of his privilege to file a bill of exceptions, the clerk very properly certified the appeal after the expiration of the leave. There is no error in the record proper and the judgment and sentence is accordingly .affirmed.
Bubgess and Shebwood, JJ., concur.